Per Curiam.

Whether plaintiff was a “guest” while riding in the automobile operated by Oliver’s agent was an important issue in the case, and, the issue having been raised both by the pleadings and the evidence, the court’s denial of counsel’s request to charge thereon was error prejudicial to Oliver. The judgment of the Court of Appeals is reversed, and the cause is remanded to the Common Pleas Court for a new trial.

Judgment reversed.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Taet, JJ., concur.